Citation Nr: 9926975	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-50 962	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder 
claimed to have resulted from VA medical treatment.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1945, when he was discharged on account of disability.

The veteran's representative has made the argument that the 
veteran's claim should have been interpreted as a claim for 
entitlement to an increased disability rating for his 
service-connected schizophrenia, which is currently rated as 
50 percent disabling; rather than a claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, as adjudicated and certified by the RO.  

Because a veteran's representative cannot withdraw a 
substantive appeal filed by the veteran personally without 
the express written consent of the veteran, the 
representative's argument does not satisfy the requirements 
for a formal withdrawal of the substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.204(c).  The Board 
therefore retains jurisdiction over the claim.

Appellate consideration of the issue of entitlement to an 
increased rating for schizophrenia will be addressed in the 
REMAND portion of this decision.


FINDING OF FACT

The medical evidence of record does not tend to support the 
veteran's contention that he sustained additional disability 
in the form of seizures or a seizure disorder as a result of 
VA medical treatment.


CONCLUSION OF LAW

The claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for seizures or a seizure disorder claimed 
to have resulted from VA treatment, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has received inadequate 
treatment from VA doctors.  He believes that treatment he has 
received in conjunction with treatment that he should have 
been given caused him to experience seizures and that he now 
has a seizure disorder.  


Law and regulations

	38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause. In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

The veteran was furnished with the substance of the new 
regulation in a January 1996 Statement of the Case.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.  


Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Facts and analysis

As noted above, the veteran was discharged from service on 
account of disability resulting from schizophrenia.  Because 
the veteran filed a claim with the VA for entitlement to 
service connection for schizophrenia shortly after his 
discharge from service, the claims file contains medical 
records reflecting his initial diagnosis of schizophrenia, as 
well as subsequent treatment.  According to the report of a 
social survey made by the VA shortly after the veteran's 
discharge from service, the veteran's parents told a social 
worker that the veteran had suffered from seizure episodes as 
a child.  According to them, the seizures had ceased after 
the implementation of dietary changes recommended by a 
chiropractor.  

Subsequent medical records and VA examination reports show 
that the veteran has not been considered a reliable historian 
with regard to his medical condition throughout the years, in 
part due to the severity of his disability.  Another 
consistent theme in the medical records is the veteran's 
repeated reluctance to seek medical care and his distrust of 
doctors and all health care professionals.  

It is not clear from the records exactly when the veteran's 
seizure disorder either resumed after his childhood, if 
indeed it had ever been in remission; or whether it had its 
inception after service.  However, the evidence shows that a 
seizure disorder has been present for many years.  The report 
of a February 1979 electroencephalogram (EEG) shows that the 
EEG was conducted to evaluate a possible seizure disorder.  
An August 1979 letter from the veteran refers to "passing 
out and shaking all over and falling down" ever since his 
Army service.  The medical records reflect that the veteran 
has been given prescriptions for Dilantin, an anti-seizure 
medication, for many years, and that he has provided doctors 
with several different stories of being hit in the head, 
having fallen, and having been subject to great stress during 
service, as his own explanations regarding his seizures.  

The veteran's current contentions appear to revolve around 
various wrongs which he asserts were done to him in VA 
hospitals by VA doctors.  In particular, he asserts that 
during ocular testing involving strobe lights, he suffered 
seizures which went unrecognized by physicians.  At different 
points, he variously asserts that the testing caused his 
seizure disorder, or aggravated the seizure disorder, or that 
he was misdiagnosed during the testing.  His multiple and 
voluminous contentions contain many other assertions which 
are often inconsistent with one another and frequently too 
unspecific for any particular situation involving VA medical 
care to be identified by reviewers.

No physician or other medical expert has suggested that a 
seizure disorder is related to VA medical treatment.  
Precedent decisions dictate that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. Oct. 7, 1997); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The veteran has not presented any medical evidence 
tending to show that his seizure disorder is related in any 
way to VA medical treatment.  While the veteran's sincerity 
in pressing his claim is clear, since he is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his current medical condition or any 
questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, none of the veteran's current symptomatology has been 
related in any way to VA medical treatment.  There is no 
medical evidence showing that the veteran sustained any 
"additional disability," involving seizures or a seizure 
disorder in the terms of 38 C.F.R. § 3.358, as a result of or 
in any way connected to VA medical treatment.  As set forth 
above, a successful claim for compensation benefits under 
38 U.S.C.A. § 1151 involves a showing of additional 
disability and a causal connection between that disability 
and VA treatment.  The veteran has shown neither.

Therefore, based on its review of the relevant evidence in 
this matter, it is the decision of the Board that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for disability 
claimed to have resulted from VA medical treatment is well 
grounded.  Entitlement to compensation is accordingly denied.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for seizures and/or a seizure disorder, claimed to have 
resulted from VA treatment, is denied.


REMAND

As noted above, the veteran's representative has made the 
argument that the veteran's claim should have been 
interpreted as a claim for entitlement to an increased 
disability rating for his service-connected schizophrenia, 
which is currently rated as 50 percent disabling; rather than 
a claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, as adjudicated and 
certified by the RO.  The RO properly interpreted this as a 
claim for entitlement to an increased rating and promulgated 
a May 1999 rating decision denying an increased disability 
rating.  The veteran was notified the same month.  The 
veteran's representative submitted a statement indicating 
disagreement with the decision in June 1999.  It does not 
appear that the RO has issued a statement of the case 
pertaining to the increased rating issue.  

The Board is of the opinion that the representative's June 
1999 statement constituted a notice of disagreement with the 
RO's May 1999 denial of an increased disability rating.  
According to 38 C.F.R. § 20.301, a notice of disagreement may 
be filed by an accredited representative.  Furthermore, under 
38 C.F.R. § 20.201, special wording is not required to file a 
notice of disagreement; the notice must simply indicate 
disagreement with the determination and a desire for 
appellate review.  The June 1999 statement would appear to 
meet these minimal criteria.  

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  The veteran's 
claims file does not currently contain a statement of the 
case as to this issue.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the RO's failure to issue a statement of the case is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 
408-10 (1995).  We note, as well, that the time period for 
filing a substantive appeal does not begin to toll until the 
date the RO mails the Statement of the Case to the veteran.  
38 C.F.R. § 20.302(b).

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a Statement of the 
Case pertaining to the issue of 
entitlement to an increased disability 
rating for schizophrenia, including a 
summary of the evidence in the case, a 
summary of the applicable laws and 
regulations, and an explanation for the 
determination reached, as well as an 
explanation of the time limits for filing 
a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

